UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6139



LUCIEN CASMIERE DERBIGNY,

                                              Plaintiff - Appellant,

          versus


EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-97-1285-H)


Submitted:   April 16, 1998                    Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lucien Casmiere Derbigny, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General,   Annabelle Louise Lisic, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning
of the district court. Derbigny v. Beshears, No. CA-97-1285-H (D.
Md. Dec. 23, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                        DISMISSED




                                2